DETAILED ACTION
Status of the Application
The present application was withdrawn from issue on 05/24/2021 to permit reopening of prosecution.  Claims 1, 2, 5-12, 15, 19, and 20 are now pending.  The following rejections under 35 U.S.C. 103 have been newly applied and constitute the complete set of rejections currently being applied to the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN102357076 (hereinafter CN ‘076, cited in Applicants’ IDS dated 10/25/19).
CN ‘076 teaches a method for preparing protein nanoparticles coated with a poorly soluble drug comprising: a) mixing a poorly soluble drug and a water-soluble carrier material to create a water-soluble carrier solid dispersion containing a poorly soluble drug; b) adding the solid dispersion to an aqueous medium containing a proteinaceous substance and treating the mixture under high shear conditions to obtain a suspension of protein nanoparticles coated with a poorly soluble drug; and c) drying the suspension by sterile filtration (see claim 1 of CN ‘076).  CN ‘076 teaches that a poorly soluble drug refers to a substance having a solubility of less than 1 mg or 1 µl per ml of water (see claim 2 of CN ‘076).  CN ‘076 teaches paclitaxel as an example of a poorly soluble drug in their methods (see claim 4 of CN ‘076).  CN ‘076 teaches polyethylene glycol as an example of the water-soluble carrier material and albumin as an example of the protein in their methods (see claims 5 and 6 of CN ‘076).  CN ‘076 teaches an aqueous phosphate solution as an example of the aqueous medium (see claim 7 of CN ‘076).  CN ‘076 teach that their methods of preparing a water-soluble carrier solid dispersions can involve a melting method, a solvent method, a solvent-melting method, a solvent-spray (freezing) drying method, and a grinding method (see 
Based on the teachings of CN ‘076, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to prepare an albumin particle with a poorly water-soluble drug encapsulated therein having the claimed diameter, comprising: i) dissolving a poorly water-soluble drug (paclitaxel) and a liquid solubilizer (polyethylene glycol) into a good solvent (ethanol); ii) partially or fully removing said good solvent from the product of step i) using rotary evaporation; iii)  mixing the product of step ii) with natural albumin; and iv)  dispersing the product of step iii) in a poor solvent (water or phosphate buffer saline buffer solution) using high shear, and removing the liquid solubilizer from the product of step iv), and separating an albumin particle from the product of step iv).  The Examiner notes that claim 1 does not require removing the solvent to obtain a liquid complex of the drug and solubilizer. Claim 1 merely states “partially or fully removing said good solvent.” Although step i) of claim 1 requires adding paclitaxel and liquid PEG to ethanol, absent any evidence to the 


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615